United States Court of Appeals
                                                                                     Fifth Circuit
                     IN THE UNITED STATES COURT OF APPEALS                        F I L E D
                                 FOR THE FIFTH CIRCUIT                              July 28, 2005
                                 _____________________
                                      No. 03-31012                            Charles R. Fulbruge III
                                 _____________________                                Clerk


UNITED STATES OF AMERICA
                      Plaintiff - Appellee

    v.
MAURICE JACKSON; JUANITA ANN BROWN EVANS;
JACOBY DWAYNE BROWN
                      Defendants - Appellants

                           ---------------------
               Appeals from the United States District Court
                   for the Western District of Louisiana
                               (03-CR-50006)
                           ---------------------

           ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES

Before WIENER, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*


       IT IS ORDERED that the unopposed motion of appellant,

Maurice Jackson to vacate sentence and remand for resentencing

is GRANTED.




       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.